Exhibit 10.2 The State of Texas Official Seal of The State of Texas Austin, Texas MINING LEASE M-111331 WHEREAS, on the 30th day of October , 2007, Silver Standard Corporation was issued Prospect Permits M-108543, M108545 and, WHEREAS, on the 15th day of July , 2010,Silver Standard Corporation filed in the General Land Office its application to lease, in accordance with Chapter 53. Subchapter B, of the Texas Natural Resources Code, the following tract(s) of land in the State of Texas; SW/4, S/2 of NW/4, SW/4 of NE/4. W/2 of SE/4, SW/4 of NE/4 of SE/4 and W/2 of SE/4 of SE/4 of Section 7, Block 71, T-7, T&P Ry. Co.; NW/4, NW/4 of NE/4. NW/4 of NE/4 of NE/4, N/2 of SW/4 of NE/4, and SW/4 of SW/4 of NE/4 of Section 18, Block 71, T-7, T&P Ry. Co.; and S/2 of NE/4 of NE/4, E/2 of SW/4 of NE/4, SE/4 of NE/4, W/2 of SE/4; NE/4 of SE/4 of SE/4, and SE/4 of SE/4 of SE/4 of Section 12, Block 72, T-7, T&P Ry, Co., containing860acres, more or less, inHudspethCounty, Texas, (hereinafter referred to as the "leased premises") NOW, THEREFORE, in accordance with Chapter 53, Subchapter B, of the Texas Natural Resources Code, this Mining Lease is made and entered into this 17th_day of August . 2010. hereinafter the "effective Date", between the State of Texas (hereinafter referred to as "LESSOR", "State of Texas" or "State"), acting by and through the COMMISSIONER of the General Land Office of the State of Texas, (hereinafter referred to as "COMMISSIONER") and Silver Standard Corporation of 1408 Roseland Blvd., Tyler, Texas 75701 (hereinafter referred to as "LESSEE"). LESSEE, as used herein, shall also include any successor, assignee, devisee, legal representative or heir who acquires any right or obligation initially held by this named LESSEE under this lease. 1.GRANTING CLAUSE: For and in consideration of the amounts stated below and of the covenants and agreements of this lease hereby agreed to be paid, kept and performed by LESSEE, the State of Texas hereby grants, leases and lets unto LESSEE the leased premises, for the sole and only purpose of prospecting for, exploring for, producing, developing, mining (by drilling, boring, open pit, underground mining, strip mining, solution mining, or any other method permitted herein), extracting, milling, removing, and marketing the following: beryllium, uranium. rare earth elements, all other base and precious metals, industrial minerals and construction materials of all kinds and all other minerals excluding oil, gas, coal, lignite, sulphur, salt and potash, hereinafter referred to as the "named material", and the rocks, minerals and mineral substances that are contained in or are necessarily and actually produced in conjunction with or incidental to the named material (the named material and the other rocks, minerals and mineral substances granted herein are hereinafter collectively referred to as the "leased minerals"), and no other material or mineral. Additionally, there is hereby excepted and reserved to LESSOR the full use of the property covered hereby and all rights with respect to the surface and subsurface thereof for any and all purposes except those granted and to the extent herein granted to the LESSEE, together with the rights of ingress and egress and use of said lands by LESSOR and its mineral lessees, for purposes of exploring for and producing the minerals which are not covered by the terms of this lease, but which may be located within the surface boundaries of the leased area. All of the rights in and to the leased premises retained by LESSOR and all of the rights in and to the leased premises granted to LESSEE shall be exercised in such a manner that neither shall unduly interfere with the operations of the other. The total bonus to be paid to the State of Texas as consideration paid for this lease is One Hundred Ninety-seven Thousand Eight Hundred and No/100 Dollars (S197,800.00), which represents a bonus of Two Hundred Thirty and No/100 Dollars ($230.00) per acre, on 860 net acres. The total bonus shall be paid in the following manner: (a) upon delivery to LESSEE of the lease, LESSEE shall pay the State Thirty-five Thousand and No/100 Dollars ($35,000.00); (b)upon LESSEE'S submittal to LESSOR of ail initial plan of Operations to conduct exploration, LESSEE shall pay the State Sixty-five Thousand and No/100 Dollars ($65,000.00); and (c) upon LESSEE'S submittal to LESSOR of a Supplemental plan of operations to conduct mining, LESSEE shall pay the State Ninety-seven Thousand and Eight Hundred and No/100 Dollars ($97,800.00) LESSEE acknowledges that these bonus payments are in addition to the Delay Rental payments set out in Section 3 of this lease. 2.TERM: Subject to the other provisions in this lease, this lease shall be for a term of twenty (20) years from this date (hereinafter called "primary term"), and as long thereafter as the named material shall be produced in paying quantities from the land hereby leased. As used in this lease, fee term "produced in paying quantities" shall be defined to mean that the receipts from the sale of the named material and the market value (as defined in this lease) of any named material used by LESSEE in a manner authorized by the COMMISSIONER (excluding those amounts allocable to the State's royalties provided for in this lease and including those amounts attributable to the working interest as of the date of this lease) exceed Out of pocket operational expenses for the twelve months past. Out of pocket operational expenses, as used in this lease, shall be defined as those costs directly associated, with the current costs of operations. Specifically, this definition shall not include the costs of capital improvements to leased premises and fixtures affixed thereto, and it shall not include non-cash items, Such as depreciation expenses and depletion allowances. If after the expiration of the 20 year term this lease is not producing in paying quantities as defined above, then a rebuttable presumption shall arise that this lease has terminated for failure to so produce. OFFICIAL SEAL COUNTY COURT HUDSPETH COUNTY, TEXAS A CERTIFIED COPY ABIGAIL ORTEGA, COUNTY CLERK HUDSPETH COUNTY, TEXAS OF 11 3.DELAY RENTAL: If production in paying quantities of the named material has not been obtained on or before one (1) year after the date of this lease then this lease shall terminate unless LESSEE, on or before that date, pays in the manner prescribed in Section 27 of this lease the following sum: Per Acre Amount
